DETAILED ACTION
This Action is in consideration of the Applicant’s response on August 5, 2021.  Claims 12 -18 are cancelled by the Applicant.  Claims 2, 5 – 7, and 19 – 21 are amended.  Claims 21 – 23 are added.  Claims 2 – 11 and 19 – 23, where Claims 2 and 19 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Terminal Disclaimer
The terminal disclaimer filed on August 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,069,811 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via email exchange with John R. Lastova on September 17, 2021.
The application has been amended as follows: 

Claim 2:	A method for a registry apparatus to establish secure communication between an agent device and an application providing apparatus, said application 
(a) receiving, at the registry apparatus, from the agent device an authentication request identifying metadata of the agent device;
(b) obtaining from the device registry an event history for the agent device having event entries indicating two or more of manufacture of the agent device, dispatch of the agent device from manufacture, shipping of the agent device, and registration of the agent device by a consumer, wherein each of the multiple event entries in the event history indicates an occurrence of a corresponding event that happened to the agent device and a type of event which happened to the agent device;
(c) obtaining from the device registry the authentication information for the agent device associated with the metadata identified in the authentication request;
(d) performing authentication of the agent device using the authentication information and the event history obtained from the device registry;
(e) receiving, at the registry apparatus, from the application providing apparatus with which the agent device is to perform the secure communication, an application association request, generated at the application providing apparatus, the application association request specifying that an application identifier of the application providing apparatus be associated with the metadata of the agent device in the device registry;

(g) in response to detecting that the authentication is successful, transmitting to at least one of the agent device and the application providing apparatus application key information for performing the secure communication between the agent device and the application providing apparatus.

Claim 19:	A registry apparatus for establishing secure communication between an agent device and an application providing apparatus, said application providing apparatus configured to execute an application program using data gathered from the agent device and issue commands for controlling the agent device, the registry apparatus comprising:
a. storage circuitry configured to store a device registry comprising a device registry entry for the agent device, the device registry entry comprising authentication information for uniquely authenticating the agent device associated with a metadata of the agent device;
b. communication circuitry configured to receive, at the registry apparatus, from the agent device an authentication request identifying the metadata of the agent device, and to receive, at the registry apparatus, from the application providing apparatus with which the agent device is to perform the secure communication, an application association request, generated at the application providing apparatus, the application association request specifying that an application identifier of the application providing 
c. processing circuitry configured to obtain from the device registry an event history for the agent device having event entries indicating two or more of manufacture of the agent device, dispatch of the agent device from manufacture, shipping of the agent device, and registration of the agent device by a consumer, to obtain the authentication information for the agent device associated with the metadata identified in the authentication request, to perform authentication of the agent device using the authentication information and the event history obtained from the device registry and to register the application identifier in the device registry entry of the agent device having the metadata specified by the application association request;
wherein if the authentication is successful, then the communication circuitry is configured to transmit to at least one of the agent device and the application providing apparatus application key information for performing the secure communication between the agent device and the application providing apparatus, and wherein each of the multiple event entries in the event history indicates an occurrence of a corresponding event that happened to the agent device and a type of event which happened to the agent device.

Claim 23: 	(cancel)

The following is an examiner’s statement of reasons for allowance: the prior art does not specifically disclose or suggest of registry apparatus for establishing secure communication between an agent device and an application providing apparatus, said application providing apparatus configured to execute an application program using data gathered from the agent device and issue commands for controlling the agent device, comprising processing circuitry configured to obtain from the device registry an event history for the agent device having event entries indicating two or more of manufacture of the agent device, dispatch of the agent device from manufacture, shipping of the agent device, and registration of the agent device by a consumer, to obtain the authentication information for the agent device associated with the metadata identified in the authentication request, to perform authentication of the agent device using the authentication information and the event history obtained from the device registry and to register the application identifier in the device registry entry of the agent device having the metadata specified by the application association request, wherein if the authentication is successful, then the communication circuitry is configured to transmit to at least one of the agent device and the application providing apparatus application key information for performing the secure communication between the agent device and the application providing apparatus, and wherein each of the multiple event entries in the event history indicates an occurrence of a corresponding event that happened to the agent device and a type of event which happened to the agent device in the particular manner and combination claimed.
.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2492